Citation Nr: 1035520	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-38 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a back disability to 
include the cervical and thoracolumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In that decision, the RO denied service connection 
for a back disability.  

In August 2006, the Veteran testified at a personal hearing 
before a Veterans Law Judge sitting at the RO.  A transcript of 
his testimony is associated with the claims file.  

In a January 2007  decision, the Board denied the Veteran's claim 
of service connection for a back disability.  The Veteran 
subsequently appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court or CAVC).  Pursuant 
to a January 2008 Court Order, the January 2007 Board decision 
was vacated and the matter was remanded back to the Board.  

In April 2009, the Board remanded the matter back to the RO for 
additional development of the record, which included an 
examination of the Veteran to obtain a nexus opinion.  

Meanwhile, the Veterans Law Judge who presided over the August 
2006 hearing, and who issued the April 2009 remand, has since 
retired from the Board.  As such, once the case was returned to 
the Board, the Veteran was afforded another opportunity to appear 
for a personal hearing before a Veterans Law Judge who will 
decide his case.  

The Veteran chose to appear for a subsequent travel Board 
hearing, which was held before the undersigned sitting at the RO 
in July 2010.  A transcript of the testimony is of record.  


FINDING OF FACT

The competent lay and medical evidence of record is credible, and 
establishes that it is at least as likely as not that the 
Veteran's current thoracolumbar and cervical spine disabilities 
are related to in-service physical abuse and complaints of back 
pain that began during service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, a back disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 7104 (West 2002); 38 
C.F.R. §§ 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The grant of service connection for a back disability constitutes 
a complete grant of the benefits sought on appeal with respect to 
that issue.  As such, any defect with regard to VA's duty to 
notify and assist the Veteran with the development of his claim 
is harmless error, and no further discussion of VA's duty to 
notify and assist is necessary.

The Veteran seeks service connection for a back disability, to 
include the thoracolumbar spine and the cervical spine.  

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any 
manifestations in service will permit service connection.  To 
show chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its probative 
value, and the evidence found to be persuasive or unpersuasive 
should be accounted for, and reasons should be provided for 
rejecting any evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded 
to each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records indicate in February 1968, the 
Veteran reported being sick for three days with a headache and 
diarrhea.  Among his complaints were chest pain, back pain, and 
anorexia.  On examination, chest was clear, and the Veteran's 
temperature was 98.4 degrees.  There were no other references to 
back injury, complaints, or manifestations in the remainder of 
the records, and the separation examination was likewise negative 
for back pain.

In correspondence to the RO received in March 2005, as well as in 
his August 2006 and July 2010 Board hearing testimony, the 
Veteran testified that while at Parris Island in 1967, as 
punishment for not scoring well on the rifle range, he was 
required by his staff sergeant to stand on his footlocker with 
his arms intertwined between the top rack of the bed.  The drill 
instructors subsequently came and kicked the footlocker out from 
under him leaving him to hang down by his feet.  The Veteran 
testified that he has experienced back pain since that time.  The 
Veteran further stated that as part of his duties he was required 
to lift beams that weighed 220 pounds each, which further 
aggravated his back pain.  He also testified that he first sought 
medical care for his back during the 1980s; however, the Veteran 
has been unable to locate any medical records documenting 
treatment during that period.  

Private medical records from 2002 show that the Veteran underwent 
a series of epidural injections for his back pain, but this type 
of pain management was not successful at relieving the pain.  
These records note that the Veteran had pain in the upper 
extremities for several years.  Other private medical records 
from February 2003 show that the Veteran underwent cervical spine 
surgery.  A February 2003 cervical spine x-ray notes anterior 
cervical fusion hardware with plate and vertebral body screws at 
C6, C7 and T1.  

Lay statements submitted by the Veteran's mother, aunt, and 
fellow soldiers who served with him during active duty all report 
that the Veteran complained of back pain in service and reported 
that it began as a result of the physical abuse/hazing incident 
reported by the Veteran.  For example, in a statement by F.Z., he 
noted that after basic training he and the Veteran flew to Camp 
Pendleton together and he recalled that the Veteran complained of 
back and neck pain the entire trip.  When F.Z. asked why the 
Veteran was in so much pain, the Veteran replied that it was from 
hanging from his rack for punishment.  In another statement, M.C. 
recalled that the Veteran always complained of back pain when 
they served together in Vietnam.  When asked about the pain, M.C. 
recalled the Veteran telling him that it was from being punished 
in boot camp.  The Veteran's mother and aunt also recalled the 
Veteran complaining of back pain ever since service.  

Private magnetic resonance imaging (MRI) reports from August and 
October 2008 show the following for the cervical spine:  disc 
degeneration with mild disc bulging and left uncovertebral 
hypertrophy at C3-C4 resulting in moderate narrowing of the left 
neural foramen.  At C4-5, there was minimal disc bulging and mild 
right uncovertebral hypertrophy resulting in mild narrowing of 
the right neural foramen.  At C5-C6 there was mild bilateral 
uncovertebral hypertrophy resulting in moderate right and mild 
left neural foraminal narrowing.  At C6-C7 there was mild 
uncovertebral hypertrophy resulting in mild bilateral neural 
foraminal narrowing.  At C7-T1, there was left greater than right 
uncovertebral hypertrophy resulting in mild to moderate right and 
moderate left neural foraminal narrowing.  At T1-T2 there was 
mild disc bulging and left greater than right uncovertebral 
hypertrophy resulting in mild right and moderate left neural 
foraminal narrowing.  The indication was radiculitis status post 
anterior cervical fusion.  

Magnetic resonance imaging (MRI) of the thoracic spine revealed 
degenerative disc disease.  There was diffuse degenerative disc 
disease with disc space narrowing throughout the thoracic spine; 
minimal bulging was seen on the left at T1-T2.  There was minimal 
bulging bilaterally at T4-T5.  There was also minimal bulging 
seen at T7-8, T8-9 and T9-10.  Neural foraminal narrowing on the 
right secondary to disc bulging was also noted at T9-T10.  

MRI of the lumbar spine noted marked narrowing of the disc space 
at L2-L3 with endplate changes and a mild spondylitic bulge.  
There was disc space narrowing at L1-L2, L2-L3, L3-L4, and L4-L5.  
Degenerative disc disease was noted from L2-L3 through L4-L5.  At 
L3-L4, the disc space was narrowed and there was a mild bulge.  
There was mild facet disease and there was a mild degree of 
central canal stenosis.  At L4-L5, there was mild disc space 
narrowing and desiccation.  There was a mild bulge.  There was 
mild facet disease, although there was no significant central 
canal stenosis.  There was no pathology at L5-S1.

A December 2008 private medical evaluation by Dr. CR indicated 
the Veteran had chronic spinal disorders, including multi-level 
degenerative changes throughout the back, most obviously at L2-3 
and also at other levels including the cervical spine as well as 
thoracic spine.  Dr. CR specifically noted that the Veteran's 
degenerative conditions, by their very nature, were certainly not 
recent or acute.  Dr. CR reviewed the Veteran's private treatment 
records, including the magnetic resonance imaging (MRI) reports, 
the operative report from 2003, the lay statements regarding the 
onset of back pain and continuity of symptoms since service, and 
opined that it was at least as likely as not that the Veteran's 
current back condition was causally related to the episode 
described in basic training.  Dr. CR further noted that the 
activities involved in being a Marine, particularly the heavy 
engineering load that the Veteran had and the heavy work he had 
in building bridges, certainly may have contributed to some 
degree to his condition; however, Dr. CR believed that the actual 
inciting event which caused the onset of the damage to the 
Veteran's back and subsequent chronic pain was the punishment he 
received in basic training involving hanging from his dangling 
from a cot/rack.

Certainly the Veteran is competent to report the incidents he 
went through during service, such as being forced to hang from 
his rack/cot; and, there is no reason to doubt the Veteran's 
credibility in this regard.  Moreover, the Veteran has testified 
that he has experienced pain in his back ever since the incident, 
and he has submitted multiple lay statements from people who knew 
him and who served on active duty with him during that time who 
corroborate the Veteran's complaints of back pain since service.  
The Board finds these statements credible and probative as to the 
injury in service and continuity of symptoms thereafter.  

Furthermore, there is a documented complaint of back pain noted 
in the service treatment records in February 1968, and a medical 
professional has linked the Veteran's current disability to the 
reported events in service.  Dr. CR conducted a physical 
examination, reviewed the history as well as the lay statements, 
and provided an opinion that the cervical and thoracic spine 
problems were causally related to the episode in basic training 
although his heavy work in service may have contributed to some 
degree.  She also indicated that his degenerative conditions were 
not recent or acute in nature.  There is no medical evidence to 
contradict the opinion of Dr. CR.

In light of the foregoing, all doubt is resolved in favor of the 
Veteran in finding that it is at least as likely as not that the 
Veteran's current back and neck condition is the result of events 
that took place during service.  As such, the criteria for 
service connection are met.  


ORDER

Service connection for a back disability, to include the cervical 
and thoracolumbar spine segments, is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


